                                          Case 4:17-cv-07093-YGR Document 48 Filed 02/08/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MOHAMMAD MUKATI,                                   Case No. 17-cv-07093-YGR (SK)
                                   8                    Plaintiff,
                                                                                            ORDER SETTING DEADLINE
                                   9             v.

                                  10     JOHN DOE, et al.,                                  Regarding Docket No. 47
                                  11                    Defendants.

                                  12          On August 13, 2018, the undersigned issued a report and recommendation on Plaintiff’s
Northern District of California
 United States District Court




                                  13   motion for default judgment and recommended that the Court deny the motion without prejudice.

                                  14   On August 20, 2018, the presiding judge adopted the report and recommendation and denied the
                                       motion for default judgment without prejudice to Plaintiff resubmitting his motion with additional
                                  15
                                       evidence. The presiding judge also referred this matter back to the undersigned for further
                                  16
                                       proceedings.
                                  17
                                              Despite the Court providing Plaintiff with explicit permission to resubmit his motion for
                                  18
                                       default judgment with additional supporting evidence, he has not yet done so. The undersigned
                                  19
                                       HEREBY SETS a deadline of March 8, 2019 for Plaintiff to resubmit his motion for default
                                  20
                                       judgment with additional evidence to cure the defects noted in the report and recommendation. If
                                  21   Plaintiff does not file another motion for default judgment by this deadline, the Court will issue a
                                  22   report and recommendation to dismiss Plaintiff’s complaint for failure to prosecute.
                                  23          IT IS SO ORDERED.
                                  24   Dated: February 8, 2019
                                  25                                                    ______________________________________
                                  26                                                    SALLIE KIM
                                                                                        United States Magistrate Judge
                                  27

                                  28
